Mahoney, P. J., and Kane, J., dissent and vote to annul in the following memorandum by Kane, J. Kane, J. (dissenting).
In our view, the Saville Fruit and Produce Market plainly qualified as a "store” (Agriculture and *932Markets Law, § 253, subd 10) and was exempt from the licensing requirements pursuant to subdivision 3 of section 257 of the Agriculture and Markets Law. Accordingly, petitioner was not guilty of selling milk to an unlicensed dealer (Agriculture and Markets Law, § 257, subd 1). Saville, a family-owned corner market in Orchard Park, New York, undoubtedly met six of the seven conditions required for exemption, and it would be irrational to conclude that it ran afoul of the remaining qualification by accepting delivery of milk at petitioner’s dairy in Lackawanna, New York. Although we agree with the majority that the disputed condition found in section 257 (subd 3, par [e]) of the Agriculture and Markets Law is not unconstitutionally vague, its meaning is hardly unambiguous. Before it and two other qualifications were added to the subdivision in 1976 (L 1976, ch 247, § 3), a store could obtain exempt status provided it sold no more than 3.000 pounds of milk in any month for off-premises delivery (Agriculture and Markets Law, § 257, subd 3, par [d]). Since no amount of milk whatever could be delivered to certain establishments (Agriculture and Markets Law, § 257, subd 3, par [c]), the statutory plan obviously contemplated that a store might transport limited quantities of milk to some of its retail customers without jeopardizing its exemption. These provisions were not altered by the subsequent amendment and it is a .familiar principle that all parts of a statute are to be construed and harmonized in furtherance of the underlying purpose of the legislation (McKinney’s Cons Laws of NY, Book 1, Statutes, §§ 96-98). The evident intent of the exemption mechanism, at least in part, is to free small retail outlets from the burdens of the licensing requirement without yielding all control over the distribution of milk. Saville was and remains free to deliver a restricted quantity of milk to certain purchasers and there is no assertion that such an operation is of an inherently different character than the movement of milk from a supplier to its place of business. Thus, the newer qualification at issue in this proceeding makes sense only if it is interpreted to mean that a store may not haul more than 3.000 pounds of milk in any month from its licensed sources. The regulatory framework is advanced by preventing large retail chains from using their equipment to ship vast quantities of milk over great distances after purchasing it directly from a licensed dealer, but it would be unreasonable to construe the challenged paragraph in the manner respondent has adopted. Considering the other exemptions already contained in the statute (Agriculture and Markets Law, § 257, subds 2, 4), it would be pointless to think that the Legislature intended to require a license of all who transport milk through the choice of such ambiguous wording. Inasmuch as this proceeding concerns a question of statutory construction, as opposed to one of substantial evidence (Matter of Finch, Pruyn & Co. v Tully, 69 AD2d 192, 194), we would annul the finding of sales to an unlicensed dealer and remit the matter to respondent.